NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAGDALENO GARCIA-RAMIREZ, AKA No. 18-73025
Magdaleno Garcia, AKA Jose Garcia
Ramirez, AKA Filipe Garcia Reyes, AKA Agency No. A029-230-489
Magdaleno Garciaramirez, AKA Magareno
Ramirez, AKA Magdalano Ramirez, AKA
Magdalano Garcia Ramirez, AKA         MEMORANDUM*
Magdaleno Ramirez, AKA Magdaleno
Garcia Ramirez,

                Petitioner,

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted July 13, 2020**

Before:      TROTT, SILVERMAN, and NR SMITH, Circuit Judges.

      Magdaleno Garcia-Ramirez, a native and citizen of Mexico, petitions for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).

As he concedes, he is not eligible for asylum. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We dismiss in part

and deny in part the petition for review.

      Because he failed to raise it to the agency, we lack jurisdiction to consider

Garcia-Ramirez’s contention that if returned to Mexico he will be persecuted on

account of his political opinion. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004).

      Substantial evidence supports the agency’s determinations that Garcia-

Ramirez failed to establish he suffered either past persecution in Mexico, or that

his problems were on account of a protected ground. In his opening brief, Garcia-

Ramirez fails to challenge, and therefore forfeits, the agency’s dispositive

determination that he did not establish membership in a cognizable social group.

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived). Moreover, he

did not satisfy his burden of demonstrating that there is a reasonable possibility of

suffering future persecution in Mexico. Thus, Garcia-Ramirez’s withholding of


                                            2                                  18-73025
removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Garcia-Ramirez failed to show it is more likely than not that he would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Garcia-Milian, 755 F.3d at 1033-35 (concluding that petitioner did not

establish the necessary state action for CAT relief).

      We reject Garcia-Ramirez’s contention that the agency did not evaluate or

properly consider all of his evidence. See Gonzalez-Caraveo v. Sessions, 882 F.3d

885, 895 (9th Cir. 2018).

      Lastly, we do not reach Garcia-Ramirez’s contentions as to the IJ’s

particularly serious crime determination because the BIA did not reach that issue.

See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (review

limited to grounds relied upon by the BIA).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                  18-73025